419 F.2d 1328
Charles E. MINTON, Plaintiff-Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, of the United States of America, Defendant-Appellee.
No. 22583.
United States Court of Appeals Ninth Circuit.
December 15, 1969.

James P. Cunningham (argued), Phoenix, Ariz., for plaintiff-appellant.
Reed Johnston, Jr. (argued), Morton Hollander, William Kanter, Attys., Dept. of Justice, Washington, D. C.; Richard C. Gormley, Asst. U. S. Atty., Edward E. Davis, U. S. Atty., Phoenix, Ariz., for defendant-appellee.
Before MERRILL and CARTER, Circuit Judges, and JAMESON,* District Judge.
PER CURIAM.


1
Upon the record as a whole there is, in our judgment, substantial evidence to support the decision of the Secretary that on the critical date, March 31, 1961, appellant had the residual physical capacity to engage in light work and that he therefore was able to engage in "substantial gainful work" under the disability provisions of the Social Security Act, 42 U.S.C. §§ 423(d) (2), 416(i) (1) (Supp.I).


2
Judgment affirmed.



Notes:


*
 Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation